Case: 15-13841   Date Filed: 06/30/2016   Page: 1 of 5


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-13841
                           Non-Argument Calendar
                         ________________________

                          Agency No. A201-298-265

GERARDO PRIETO-MIRANDA,

                                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                                (June 30, 2016)

Before TJOFLAT, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Gerardo Prieto-Miranda seeks review of the Board of Immigration Appeals’s

(“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of his

application for withholding of removal to Mexico. He argues that he has met his
              Case: 15-13841      Date Filed: 06/30/2016   Page: 2 of 5


burden of proving eligibility for withholding of removal by establishing that his

fears of future persecution have a sufficient nexus to a statutorily protected ground.

After careful review, we deny the petition in part, and dismiss it in part.

      We “review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Insofar as the Board adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001) (citation omitted). When the BIA decides that someone is ineligible for

withholding of removal, we review that decision under the substantial evidence

test, where we “view the record evidence in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.”

Seck v. U.S. Att’y Gen., 663 F.3d 1356, 1364 (11th Cir. 2011). We must affirm

the BIA’s decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 818 (11th Cir. 2004) (quotation omitted). “To reverse the . . . fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). Whether an

asserted group constitutes a particular social group is a question of law, which is

reviewed de novo. See Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1195-96

(11th Cir. 2006).




                                           2
              Case: 15-13841    Date Filed: 06/30/2016   Page: 3 of 5


      The Immigration and Nationality Act (“INA”) provides that “the Attorney

General may not remove an alien to a country if the Attorney General decides that

the alien’s life or freedom would be threatened in that country because of the

alien’s race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3)(A). Private acts of violence, general

criminal activity, and purely personal retribution do not qualify as persecution

based on a statutorily protected ground. See Ruiz v. U.S. Att’y Gen., 440 F.3d
1247, 1258 (11th Cir. 2006); Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th

Cir. 2004). We have defined the term “particular social group” to mean “persons

who share a common, immutable characteristic that the members of the group

either cannot change, or should not be required to change because it is fundamental

to their individual identities or consciences.” Rodriguez v. U.S. Atty. Gen., 735
F.3d 1302, 1310 (11th Cir. 2013) (per curiam) (quotation omitted). To meet the

statute’s definition, a group also needs “social visibility,” meaning the group’s

characteristics must be “highly visible and recognizable by others in the country.”

Castillo-Arias, 446 F.3d at 1194 (quotation omitted). Beyond that, a group can’t

be “too numerous or inchoate,” and it shouldn’t be defined so broadly that it is “a

catch-all for all groups who might claim persecution.” Id. at 1197–98.

      Here, Prieto-Miranda’s claims of persecution are based on threats he

received from the relatives of a married woman who were upset that he was living

                                        3
              Case: 15-13841     Date Filed: 06/30/2016   Page: 4 of 5


with her, his robbing and beating by neighborhood gang members (who included a

relative of the married woman’s husband), his nephew’s stabbing, and his cousin’s

death. But the record supports the conclusion that Prieto-Miranda’s past threats

and beating and his fears for his safety were due to a personal matter relating to his

previous romantic relationship, and persecution based on personal matters is not

based on a protected ground. Similarly, the record supports a finding that the

harms suffered by Prieto-Miranda’s family members were a result of general

criminal activity, and not on account of a protected ground. Thus, substantial

evidence supports the determination that Prieto-Miranda’s asserted persecution did

not have a sufficient nexus to one of the five protected grounds.

      As for Prieto-Miranda’s remaining arguments, we lack jurisdiction to review

them. The INA provides that we “may review a final order of removal only if . . .

the alien has exhausted all administrative remedies available to the alien” as a

matter of right.     8 U.S.C. § 1252(d)(1).        The exhaustion requirement is

jurisdictional and precludes review of a claim that was not presented to the BIA.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). A

petitioner must exhaust a claim before the BIA by raising both the core issue and

any discrete arguments he relies on in support of that claim. Jeune v. U.S. Att’y

Gen., 810 F.3d 792, 800 (11th Cir. 2016). A petitioner does not exhaust a claim if




                                          4
               Case: 15-13841   Date Filed: 06/30/2016   Page: 5 of 5


they do not present it before the BIA, even if the BIA addresses the issue sua

sponte. Amaya-Artunduaga, 463 F.3d at 1250-51.

      Prieto-Miranda did not present before the BIA his discrete arguments that

expatriates who return to Mexico from the United States should be a protected

social group, or that there is a pattern of organized crime and persecution in

Mexico. Because he did not exhaust these claims, we do not have jurisdiction to

review them.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                        5